COBB, Judge,
concurring specially.
While I do not disagree with the well reasoned majority opinion, I would point out that the order of suppression also should be reversed because it is based upon an erroneous factual finding by the trial judge. The second paragraph of the trial court’s factual findings provides:
2. That Agent Todd Brown, Seminole County Sheriffs Office, testified that after speaking with Mr. Khalilian, he would have authorized the additional audio tape recordings regardless of the illegally obtained audio tape, but that he did rely, at least in part, upon the wrongfully obtained audio tape in reaching his decision to authorize said recordings.
As shown by the testimony quoted in the majority opinion, Agent Todd Brown did not testify that he relied, in whole or in part, upon the wrongfully obtained audio tape in reaching his decision to authorize the subsequent recordings.